Case: 2:11-cv-01016-EAS-MRM Doc #: 2181 Filed: 03/07/19 Page: 1 of 2 PAGEID #: 106707




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,

                                                        :      Case No. 2:11-cv-1016

                                                               Chief Judge Edmund A. Sargus, Jr.
                                                               Magistrate Judge Michael R. Merz

  This Order relates to Plaintiffs Kareem Jackson,      :
   Gregory Lott, Angelo Fears, and James Hanna




           SUGGESTION OF THE POSSIBILITY OF CONSENT TO
             MAGISTRATE JUDGE PLENARY JURISDICTION


         On the morning of March 7, 2019, Governor DeWine reprieved the execution dates of

  Plaintiffs Cleveland Jackson, Kareem Jackson, and Gregory Lott. At the same time, Defendants

  rejected the Court’s proposal for a stay of executions pending adoption of a new execution

  protocol. With those actions having been taken, the scheduled executions in this case for the next

  year, as the Court now has them, are:

   Warren Henness                                     September 13, 2019

   Angelo Fears                                       October 17, 2019

   Cleveland Jackson                                  November 13, 2019

   James Hanna                                        December 11, 2019

   Kareem Jackson                                     January 16, 2020



                                                  1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2181 Filed: 03/07/19 Page: 2 of 2 PAGEID #: 106708



   Gregory Lott                                       March 12, 2020



         The parties have previously unanimously consented to plenary Magistrate Judge

  jurisdiction under 28 U.S.C. § 636(c) with respect to Plaintiffs Henness and Cleveland Jackson. It

  will matter greatly to the Court whether any preliminary injunctive reliefs motions for the other

  four Plaintiffs are to be adjudicated by the Magistrate Judge or by Chief Judge Sargus. Therefore

  it is respectfully suggested to counsel for Kareem Jackson, James Hanna, Angelo Fears, and

  Gregory Lott that they consider the possibility of consent under 28 U.S.C. § 636(c). A decision

  on that question should be communicated to Courtroom Deputy Kelly Kopf orally, and not to the

  Magistrate Judge who will not be informed as to any Plaintiff until and unless consent is

  unanimous. Consent is completely voluntary and no party will be substantively disadvantaged by

  failure to consent.



  March 7, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  2
